DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive. 
Applicant argues regarding to claims 15-17, 22-32 In the Final Office Action, the Examiner states that Matsushita does not disclose one or more encapsulant layers housing the subsets of solar cells and integrated power converters, and contends that Yakimov discloses an assembly, inverter, and coil encapsulated within a barrier encapsulation. (Final Office Action, page 3). The Examiner then asserts that it would have been obvious to one skilled in the art to have encapsulated the photovoltaic device and the converter, and that one skilled in the art would be motivated to make such a combination by the desire to protect the electronics of both the converter and the photovoltaic panels from the environment. (Id.) 
The Applicant respectfully submits that there is no reason one skilled in the art would be motivated to modify Matsushita in view of Yakimov as proposed by the 
 
 
Examiner. Matsushita discloses a covering member that enhances weather resistance of a solar cell, protects the solar cell from external soil, and prevents the solar cell from being externally damaged; additionally, a solar cell output line, which connects a solar cell to a power converter, can be buried in the covering member in an integral manner with the solar cell. (Matsushita, paragraphs [0066], [0084], and [0096]). Matsushita further discloses that a DC-DC Matsushita photovoltaic device and converter are already encapsulated to provide environmental protection, and as such there's no reason that one would be motivated to modify Matsushita in view of Yakimov to protect the electronics of the converter and the photovoltaic panels from the environment as proposed by the Examiner.
However the examiner respectfully disagree. The examiner understands that the power converters are already encapsulated to provide environmental protection, however, when the converters are positioned behind the photovoltaic panel and away from the direct sun the converters gain the additional benefit of shading from the panels and that would keep the components of the converters cooled rather than a direct interactions with the sun. 

Applicant further argues that Matsushita discloses in paragraphs [0022-0023] that it is preferable that the power converter is placed on the surface of the covering member, on a light-incident surface side of the covering member - thereby teaching away from the claimed feature of the integrated power converters being positioned between an encapsulant and the subsets of solar cells, on the non-light-receiving side of the solar cell. The Applicant respectfully submits that it is only with the use of information gleaned from the Applicant's own disclosure and the use of impermissible hindsight that the Examiner has arrived at the proposed modification. For at least this reason, the Examiner has failed to establish a prima facie case of obviousness with respect to the Applicant's claims. 
. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL KESSIE/Primary Examiner, Art Unit 2836